Citation Nr: 1750129	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease (DDD) and degenerative arthritis (DJD).

2.  Entitlement to a rating in excess of 10 percent for thoracolumbar spine arthritis.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to August 1980, and from March 1981 to August 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a cervical spine disability, rated 20 percent and a thoracolumbar spine disability, rated 0 percent, both effective December 10, 2004.  A January 2012 rating decision increased the rating for the thoracolumbar spine disability to 10 percent, also effective December 10, 2004.  

In an August 2009 VA Form 9, the Veteran requested a hearing before the Board; he failed (without cause) to appear for such hearing scheduled in March 2013, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  In August 2014, March 2016, and January 2017, the case was remanded (by Veterans Law Judges other than the undersigned) for additional development.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  At no time under consideration is the Veteran's cervical spine disability shown to have been manifested by forward flexion limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine; separately ratable neurological manifestations are not shown; incapacitating episodes of disc disease are not shown.  
 
2.  Prior to January 28, 2015, the Veteran's thoracolumbar spine disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or separately compensable neurological manifestations 

3.  From January 28, 2015, the Veteran's thoracolumbar spine disability is shown to have been manifested by muscle spasm or guarding severe enough to result in an abnormal spinal contour; it is not shown to have been manifested by thoracolumbar forward flexion limited to 30 degrees or less, ankylosis of the spine, separately ratable neurological manifestations, or incapacitating episodes of disc disease.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for cervical spine DDD and DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2016).

2.  The Veteran's thoracolumbar spine disability warrants "staged" ratings of 10 percent (but no higher) prior to January 28, 2015, and (an increased) 20 percent, but not higher, from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5235-5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection for the cervical and thoracolumbar spine disabilities, and assigned initial ratings and effective dates for the awards, statutory notice had served its purpose and is no longer necessary.  A statement of the case properly provided notice on the downstream issue of entitlement to increased initial ratings.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 
5235 - 5243.  A spine disability which includes disc pathology may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on Incapacitating Episodes of Disc Disease, whichever is more favorable.  Under the General Formula the following ratings apply to disabilities of the cervical spine: A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A rating in excess of 40 percent requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the General Formula, the following ratings apply to disabilities of the thoracolumbar spine: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply: A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A July 2003 clinical record notes complaints of neck pain when tilting the head backwards.  The assessment was "likely" cervical spine degenerative joint disease (DJD).  

An October 2004 cervical spine MRI showed multi-level disk degeneration at C4-5, C5-6, and C6-7 with moderate canal stenosis at C5-6; multi-level uncovertebral and facet joint degeneration with moderate left and severe right-sided foraminal narrowing at C5-6, and mild foraminal narrowing at other levels as detailed above; no disk protrusions or extrusions.  

An August 2005 clinical record notes complaints of neck and upper back pain; the Veteran denied weakness, numbness, and bowel/bladder problems.  Muscle strength was normal for all extremities; deep tendon reflexes were hypoactive 1+.  X-rays of the cervical spine showed multilevel cervical spondylosis with degenerative changes primarily at C5-C6 with narrowing of the disk space; the vertebral body heights were within normal limits.  X-rays of the thoracic spine showed mild multilevel degenerative changes with anterior vertebral lipping; the vertebral body heights and disk spaces were within normal limits.  

A June 2006 clinical record notes complaints of chronic neck and upper back pain.  On examination, tenderness of the posterior neck was noted; pain was elicited by motion.  The upper back exhibited tenderness on palpation of the paraspinal region; there was no swelling or muscle spasm.  Motor strength of the upper and lower extremities was normal.  The assessment was cervical neuritis.  Cervical spine MRI showed multilevel DDD with neural foraminal narrowing, predominantly in the right side from C4-5 through C6-7; there was no evidence of clinically-significant herniation or stenosis.  

An April 25, 2008 clinical record notes complaints of neck, right shoulder, and upper back pain after digging fence posts.  Examination of the cervical spine showed normal range of motion without weakness; mild paraspinal tenderness was noted on palpation.  Examination of the thoracic spine showed "a spasm of the paraspinal muscles right scapula bound down against thoracic back."  His gait was normal and there was no radiation of lower back pain.  The assessment was a thoracic back strain; the Veteran was instructed to return if the condition did not improve within one week.  An April 30, 2008 clinical record notes an assessment of cervicalgia.  

A May 3, 2008 cervical spine MRI showed "worsening disc disease at C6-C7 with the development of a small right posterolateral disc herniation causing stenosis of the right foraminal osteum" and a "C5-6 disc bulge with new tiny left paracentral disc herniation impressing the sac but not contacting the cord."  A May 9, 2008 clinical record notes paravertebral spasm and point tenderness in the thoracolumbar spine.  A May 16, 2008 clinical record notes that the Veteran's back had improved since the prior visit.

On October 2008 VA (fee basis) cervical and thoracolumbar spine examination, the Veteran reported constant lower neck pain, stiffness, and numbness.  Objective range of motion testing showed cervical flexion to 30 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 35 degrees, and right and left lateral rotation to 60 degrees, each; pain was noted at the end of each movement; the combined range of motion was 240 degrees.  Although repetitive use testing showed additional limitation due to pain, fatigue, weakness, and lack of endurance, there was no additional loss of range of motion.  Radiating pain, muscle spasm, and ankylosis were not present.  There was tenderness at C7-T1.  Upper extremity testing showed normal motor function, normal sensory function, and hypoactive reflexes.  X-rays showed degenerative arthritis and DDD.

The Veteran reported constant low back pain with stiffness and numbness; he denied bowel/bladder problems.  His gait and posture were within normal limits.  Objective range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral bending to 30 degrees, each, and right and left rotation to 30 degrees, each; pain was noted at the end of each range of motion.  Although repetitive use testing showed additional limitation due to pain, fatigue, and weakness, there was no additional loss of range of motion.  Lower extremity testing showed normal motor function, normal sensory function, and hypoactive reflexes.   X-rays showed degenerative arthritis of the thoracic spine; his lumbar spine was normal.  There were no signs of IVDS; there was symmetry of spinal motion with normal curves of the spine.  The examiner opined that the Veteran's entire spine limits his ability to perform overhead work, lifting, and carrying.  

An April 2009 VA primary care record notes that the Veteran transitioned from sitting to standing and vice versa without hesitation or evidence of pain.  He stood straight with a level pelvis and normal thoracolumbar curvature; his back was diffusely tender to palpation.  Range of motion testing showed flexion to 80 degrees, extension to 10 degrees, and right and left lateral bending 15 degrees, each.

On December 2010 VA (fee basis) cervical and thoracolumbar spine examination, the Veteran reported constant localized neck pain with stiffness, numbness, and paresthesias.  He reported flare-ups which limit range of motion and overhead work; he denied fatigue, spasms, erectile dysfunction, and bowel/bladder problems.  Objective range of motion testing showed cervical flexion to 35 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, each, right lateral rotation to 30 degrees, and left lateral rotation to 50 degrees; pain was noted at the end of each movement; the combined range of motion was 195 degrees.  On repetitive use testing, there was no additional loss of function or range of motion.  There was no evidence of radiating pain, weakness, loss of tone, or atrophy of the limbs.  Upper extremity testing showed normal motor and sensory function.  Tenderness was noted in the C5-C7 area; there was cervical paraspinal muscle guarding.  The cervical spine was not ankylosed.  There was no change in the established diagnoses of DJD and DDD.        

Regarding the low back, the Veteran reported constant low back pain with stiffness, numbness, and weakness.  He denied erectile dysfunction and bowel/bladder problems.  His gait and posture were within normal limits.  He reported flare-ups that limit his ability to bend, twist, lift weight, and walk.  Objective range of motion testing showed forward flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and right and left rotation to 30 degrees, each; pain was noted at the end of each range of motion.  On repetitive use testing, there was no additional loss of function or range of motion.  There was no evidence of radiating pain.  Tenderness was noted in the L4 to S1 area; paraspinal muscle spasm was noted with guarding; the spasm and guarding did not produce an abnormal gait or spinal contour.  Muscle strength and bulk were normal.  Lower extremity testing showed normal motor function, normal sensory function, and hypoactive reflexes.   Muscle atrophy, ankylosis, and IVDS were not shown.  There was no change in the established diagnosis of thoracolumbar spine DJD.  The examiner opined that the Veteran's spine conditions make it difficult to walk.   

An April 2011 clinical record notes a complaint of back pain of three weeks duration following an injury lifting weights.  Examination of the neck showed normal range of motion with pain on flexion, extension, and laterally to the right.  The lower cervical spine was tender to palpation; laxity and weakness were not shown.  The thoracic spine had a normal appearance; there was no spasm.  

A September 2011 note by a private nurse practitioner indicates that the Veteran needed to remain on a limited activity profile (in his job in security) due to chronic neck pain and cervical disc disease; he was not to run or do sit-ups, pushups, or dummy drag.  

A July 2012 rehabilitation care services report notes complaints of neck and back pain.  The Veteran reported pain in his right periscapular region with occasional pain down his right arm; he denied lower extremity numbness/tingling and bowel/bladder problems.  Cervical spine range of motion testing showed flexion to 45 degrees, extension to 50 degrees, and right and left rotation to 70 degrees, each.  Muscle strength was normal; sensation was intact to light touch; reflexes were hypoactive 1+.  His gait was normal.  Cervical spine x-rays showed no significant abnormality; he was not referred for electromyogram nerve studies "given [the] lack of clinical evidence of focal radiculopathy."  

A March 2014 VA physical therapy record notes that the cervical spine showed full range of motion; the thoracic spine showed decreased rotation bilaterally with moderate stiffness.  The Veteran reported working as an emergency room clerk and reported exercising twice a week using the elliptical machine, treadmill, and light weights.  On examination, cervical range of motion was flexion to 45 degrees, extension to 50 degrees, and right and left rotation to 70 degrees, each.  Tenderness to palpation was noted along the entire length of his spine midline.  Muscle strength was normal; sensation was intact to light touch; reflexes were hypoactive 1+.  His gait was normal.

An August 2014 VA clinical record notes complaints of neck and upper thoracic pain.  Cervical spine range of motion testing showed forward flexion to 50 degrees, extension to 50 degrees, right rotation to 80 degrees, and left rotation to 80 degrees.  Tenderness to palpation was noted in the right periscapular musculature.  Muscle strength was normal; sensation was intact to light touch; reflexes were hypoactive 1+.  His gait was normal.  

A December 2014 VA acupuncture record notes that neck range of motion was "decreased to lateral rotation by about 30%."  

On January 28, 2015 VA cervical and thoracolumbar spine examination, the Veteran reported constant, sharp neck pains, limited range of motion, and weakness; he denied fatigue and incoordination.  He reported daily, moderate flare-ups, lasting a few hours that are painful and limit his ability to "stretch as much as [he] used to."  Objective range of motion testing showed cervical flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 25 degrees, each, right lateral rotation to 55 degrees, and left lateral rotation to 65 degrees; the combined range of motion was 250 degrees.  Pain was noted on examination and caused functional loss; however, there was no evidence of additional pain with weight bearing.  On repetitive use testing, there was no additional loss of function or range of motion.  The examiner stated that "it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."  Tenderness with spasm was noted in the lower neck muscles; the spasm did not result in guarding, abnormal gait, or abnormal spinal contour.  Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  Muscle atrophy, ankylosis, and IVDS were not shown; the Veteran denied bowel/bladder problems.  The diagnosis was degenerative arthritis.  The examiner opined that work requiring neck movement was precluded.  

Regarding his low back, the Veteran reported constant pain that is worsened by physical activity, as well as weakness.  He denied fatigue, incoordination, bowel/bladder problems, and sciatica.  He reported flare-ups treated with ice or Bengay cream.  Objective range of motion testing showed forward flexion to 70 degrees, extension to 20 degrees, right lateral bending to 25 degrees, left lateral bending to 20 degrees, and right and left rotation to 15 degrees, each.  Pain was noted as the cause of functional loss.  The examiner stated that "it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."  On repetitive use testing, there was no additional loss of function or range of motion.  On palpation of the joints, mid thoracic and upper lumbar areas were moderately tender with spasm, partial loss of lumbar lordosis, and slight increase of thoracic kyphosis to approximately 30 degrees.  The examiner noted that all movement was guarded because of spasm and pain during jarring, walking, and quick movements.  Muscle strength and sensory testing was normal; deep tendon reflexes were hypoactive 1+.  Straight leg raising test was negative.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy; he denied bowel or bladder problems.  Muscle atrophy, ankylosis, and IVDS were not shown.  The diagnosis was degenerative arthritis of the spine.  The examiner opined that the disability causes work to be slowed due to pain.  The examiner noted that the Veteran was working, but could not perform repetitive lifting, bending, or quick movements.   

An August 2015 VA treatment record notes complaints of low and mid-thoracic back pain.  The Veteran denied numbness, tingling, and radiating pain to the extremities; he also denied bowel/bladder problems.  Review of October 2014 x-rays showed "significant DJD through spine without radicular symptoms."   

An April 2016 addendum opinion (by the January 2015 examiner) acknowledged that the Veteran was not examined during a flare-up but explained that the Veteran engaged in repetitive use testing on examination and range of motion testing was conducted accordingly. 

A June 2016 residual functional capacity report (for Social Security Administration (SSA) purposes)) notes that the Veteran can occasionally lift 50 pounds, frequently lift 25 pounds, stand and/or walk 6 hours in an 8-hour work day, and sit 6 hours in an 8-hour workday.  The "Objective evidence supports a medium work capacity." [The SSA disability determination report shows a primary diagnosis of disorders of muscle (ligament and fascia) and secondary diagnosis of asthma.]  

An October 2016 clinical record notes complaints of neck and right periscapular pain.  Examination showed "cervical spine range of motion is somewhat limited with extension."  Upper right extremity strength, sensation, and deep tendon reflexes were normal.

A November 2016 VA physical medicine diagnostic study report notes complaints of right hand numbness.  Examination showed full strength, intact sensation, and normal deep tendon reflexes.  Nerve conduction study showed normal right median and ulnar nerves; there was "no electrodiagnostic evidence of a right median neuropathy at the wrist or an ulnar neuropathy at the wrist or elbow.  No evidence of a right upper extremity peripheral neuropathy."  

On July 2017 (fee basis) VA cervical and thoracolumbar spine examination, the Veteran reported pain centered at the lower cervical spine with tenderness to palpation extending to the right shoulder blade; he denied significant tingling, numbness, or weakness of the upper extremities.  He reported flare-ups described as episodes when he just wants to lie down and not do anything; he reported pain with all ranges of motion and explained that he cannot "sit up and work on a computer or read a book."  Objective range of motion testing was full in all directions, including forward flexion and extension to 45 degrees, right and left lateral flexion to 45 degrees, each, and right and left lateral rotation to 80 degrees, each.  (The combined range of motion was 340 degrees).  Pain was noted in all ranges of motion, contributing to functional loss.  Pain was noted with weight bearing and on palpation at C5-C7.  The Veteran was able to perform repetitive use testing, with no additional loss of function/range of motion; although the Veteran was not examined during a flare-up or immediately after repetitive use over time, the examiner noted that the examine is medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Muscle spasm (from his DDD) resulted in abnormal gait or abnormal spinal contour.   Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  Muscle atrophy, ankylosis, and IVDS were not shown.  The diagnoses were degenerative arthritis of the spine and DDD.  The examiner opined that the disability did not impact on the Veteran's ability to work, but that flare-ups would limit physical activities such as lifting and prolonged sitting/standing.   

Regarding his low back, the Veteran described different types of pain, ranging from momentary, sharp, stabbing pain localized in the lower back, to shooting pain down the leg, to the inability to stand up straight for three to four days.  He treated the pain with methocarbamol, icy-hot, and ice; he reported occasional use of a brace; he denied flare-ups and any functional loss or impairment (regardless of repetitive use).  Passive and active objective range of motion testing showed forward flexion to 90 degrees, extension to 20 degrees, right and left lateral bending to 30 degrees, each, and right and left rotation to 30 degrees, each.  Pain was noted on extension, but not with weight bearing; the pain did result in/cause functional loss.  On repetitive use testing, there was no additional loss of function or range of motion.  Mild tenderness was noted on palpation of the paraspinal muscles adjacent to L1-L4; he did not have muscle spasm/guarding of the thoracolumbar spine.  Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy; he denied bowel or bladder problems.  Muscle atrophy, ankylosis, and IVDS were not noted.  The diagnoses were degenerative arthritis of the spine (2012) and DDD (2017).  The examiner opined that the disability did not impact on the Veteran's ability to work.  

Analysis

Cervical Spine Disability

The Veteran's cervical spine disability has been rated 20 percent under Code 5242 (and the General Formula).  To warrant the next higher schedular rating under the General Formula, the evidence must show forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  The record does not show any period of time under consideration when symptoms were of (or approximated) a severity warranting a rating in excess of 20 percent.  The greatest degree of limitation of cervical forward flexion, noted on October 2008 examination, was 30 degrees.  All other evaluations and examinations consistently have shown cervical forward flexion to 35 degrees or greater, even with consideration of pain, repetitive motion, and weight bearing; cervical spine ankylosis is neither shown nor alleged.  Accordingly, a higher rating under the General Formula is not warranted.    

The Board notes the Veteran's periodic subjective reports of right arm/hand numbness.  See July 2012 and November 2016 clinical records.  However, there is no competent evidence that the cervical spine disability has neurological manifestations (including radiculopathy or bladder/bowel problems).  Examinations in October 2008, December 2010, January 2015, and July 2017 did not find radiculopathy.  Furthermore, a November 2016 nerve conduction study found no evidence of a right upper extremity peripheral neuropathy.  Accordingly, a separate compensable rating for neurological manifestations is not warranted.       

The Board has also considered whether a higher schedular rating would be warranted under the Formula for Rating IVDS based on incapacitating episodes.  Under that Formula, the next higher (40 percent) rating requires at least 4 (but less than 6) weeks of total duration of incapacitating episodes in the last 12 months.  A review of the did not find that bed rest was prescribed by a physician (nor is it so alleged).  Accordingly, a rating based on incapacitating episodes is not warranted.   

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's cervical spine disability.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Thoracolumbar Spine Disability

The Veteran's thoracolumbar spine disability has been rated 10 percent under Code 5242 (and the General Formula).    

The Board finds that a 20 percent, but no higher, rating is warranted for the Veteran's thoracolumbar spine disability from January 28, 2015 (when the record first shows muscle spasm and guarding resulting in partial loss of lumbar lordosis and slight increase of thoracic kyphosis).  
The record does not show that prior to January 28, 2015, the thoracolumbar spine disability was manifested by symptoms and impairment of (or approximating) a severity warranting a rating in excess of 10 percent.  Notably, forward flexion was to 90 degrees on October 2008 examination and 80 degrees on December 2010 examination; abnormal gait, spinal contour, and associated objective neurologic abnormalities were not shown.  Accordingly, a  rating in excess of 10 percent is not warranted prior to January 28, 2015, and a 20 percent rating Formula is warranted from, but not prior to, that date.    

The analysis proceeds to whether a rating in excess of 20 percent is warranted for any period of time from January 28, 2015.  The record does not show that at any time since that date the Veteran's thoracolumbar spine disability has been manifested by forward flexion limited to 30 degrees or less or ankylosis of the thoracolumbar spine.  On January 28, 2015 and July 2017 VA examinations, forward flexion was to 70 degrees and 90 degrees, respectively.  The Board notes the Veteran's July 2017 complaint of occasional shooting leg pain; however, on examination muscle strength, deep tendon reflexes, and sensory tests were all normal; there were no signs or symptoms of radiculopathy, and a separate compensable rating for neurological manifestations is not warranted.  Accordingly, from January 28, 2015 a rating in excess of 20 percent under the General Formula is not warranted.     

As bedrest for low back disability is not shown (or alleged) to have been prescribed for any period of time under consideration, a rating under the Formula for Rating IVDS based on incapacitating episodes is not warranted.

A March 2014 physical therapy record and the January 2015 VA examination report reflect that the Veteran was employed.  






ORDER

A rating in excess of 20 percent for cervical spine DDD and DJD is denied.  

A 20 percent rating is granted for the Veteran's thoracolumbar spine disability from January 28, 2015, subject to the regulations governing payment of monetary awards; ratings for the disability in excess of 10 percent prior to January 28, 2015 and in excess of 20 percent from that date are denied


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


